Citation Nr: 0303583	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  00-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to a compensable disability evaluation for 
sensorineural bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active military duty from August 1967 
to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

This issue was remanded in June 2001.  In July 2002, the 
Board undertook additional development on this issue pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2)).  The case 
has been returned to the Board for review.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by Level I 
hearing loss in the right ear and Level VII hearing loss in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
sensorineural bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and a June 2001 letter from the RO, provided to 
both the appellant and his representative, specifically 
satisfies the requirement at § 5103 of the new statute.  They 
clearly notify the appellant and his representative of the 
evidence necessary to substantiate his claim including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  The Board 
remanded this case in June 2001 for additional development 
including VA examination and opinion.  Accordingly, the Board 
finds that the requirements under the VCAA have been met.  
Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Factual Background

Based on inservice hearing loss, a March 1971 rating decision 
granted service connection for bilateral high frequency 
hearing loss, assigning a non-compensable evaluation.  This 
disability evaluation has been in effect, since then.

A VA audiologic examination was conducted in January 2000.  
At that time the veteran gave a history of noise exposure to 
artillery fire, and aircraft noise during service which 
affected his hearing.  The veteran reported decreased 
hearing, especially, in the left ear.  He noted that he was 
unable to hear on the left side if he held the telephone to 
the left ear or if someone talked on his left side.  The 
examiner reported the results of the pure tone threshold 
testing numerical frequencies represented by letters as 
follows:




HERTZ



A
B
C
D
4000
RIGHT
10
20
20
60
70
LEFT
20
40
70
60
60

The examiner reported that the average pure tone thresholds 
were 42 in the right ear and 58 for the left ear.  The speech 
recognition ability was 100 percent correct in the right ear 
and 56 percent correct in the left ear.  The diagnosis was 
normal hearing through 2000 Hertz (Hz), sloping to a severe 
sensorineural hearing loss in the right ear.  In the left 
ear, hearing was normal through 500 Hz, sloping to severe 
sensorineural hearing loss.  The word recognition was good in 
the right ear and poor in the left ear.  Tympanometry was 
consistent with normal ear function in both ears. 

A VA audiological examination was conducted in October 2001.  
The puretone frequencies were designated by letters.  In an 
addendum the examiner transposed the letters to numerical 
designations as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

25
20
65
70
LEFT

45
75
70
70

The average pure tone threshold was 45 decibels in the right 
ear and 65 decibels in the left ear.  The speech recognition 
was 92 percent correct in the right ear and 56 percent 
correct in the left ear.  The examiner commented that the 
word recognition was good in the right ear and fair in the 
left ear.  Acoustic imittance revealed normal tympanometry 
consistent with normal ear function in both ears The 
diagnosis was mild to severe sensorineural hearing loss in 
the right ear and moderate to severe sensorineural hearing 
loss in the left ear.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  
However, where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability evaluations are administered under a Schedule for 
Rating Disabilities (Schedule) which is found in 38 C.F.R. 
Part 4 and is designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Id.

Under the Schedule, disability evaluations for bilateral 
hearing loss disability range from noncompensable to 100 
percent based on the degree of organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  The 
evaluations derived from the schedule are intended to make 
allowance for improvement by hearing aids.  Hearing 
impairment will be evaluated solely on pure tone averages 
when either the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, which 
ever results in the higher numeral.  That numeral will then 
be elevated to the next higher.  38 C.F.R. § 4.86(b).

In this instance, the October 2001 test results would yield 
numeric designation which equate to Level I hearing loss in 
the right ear and Level VII hearing loss in the left ear 
using Table VI.  This results in a noncompensable rating. 

According to statements, and VA examination reports, the 
veteran has indicated that he has had hearing problems since 
service discharge.  Specifically, he has a hard time hearing 
at movies, listening on the telephone, and when there is 
background noise.  The Board has weighed the probative 
evidence of record, including the veteran statements.  
Although the veteran is competent to claim that his 
disability is worse, the audiometry examination reports are 
far more probative of the degree of his impairment than the 
lay opinion expressed by the veteran.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the Board 
concludes that the preponderance evidence is against the 
veteran's claim. 


ORDER

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

